Garrison, J.
(dissenting).- The red lights were, notice that the highway was not in a safe condition ; in what part or in what respect the traveler must ascertain by a reasonable inspection of the roadway, not by drawing inferences based on the supposed significance of the location of the lights. The defendant owed to the plaintiff no further duty than to notify her that there was danger ahead. The plaintiff was thereupon charged with such actual knowledge as a reasonably careful inspection of the road would have given her. She did not inspect the road at all and exercised no care in approaching the place of known danger. The fact that she did this because she ascribed to the'notice a meaning that it did not legally bear, was simply a mistake in law upon her part, not a circumstance showing the exercise of caution as a matter of fact.
I am requested by the Chancellor, by Justices Van Syckel and Lippincott and by Judge Vredenburgh to say that they concur in these views.
For affirmance — Collins, Deptte, Dixon, Ludlow, Adams, Bogert, Hendrickson. Nixon. 8.
- For reversal — The Chancellor, Garrison, Lippincott, Van Syckel, Vredenburgh. 5.